                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,               )
                                        )
                           Plaintiff,   )
vs.                                     )      No. 19-MJ-2033DPR
                                        )
JASON A. HAMANN,                        )
                                        )
                           Defendant.   )


                             ENTRY OF APPEARANCE


       Comes now Ann M. Koszuth, Assistant Federal Public Defender, and hereby enters

her appearance as counsel on behalf of defendant, Jason A. Hamann, in the above-entitled

cause of action.

                                        Respectfully submitted,


                                        /s/Ann M. Koszuth
                                        ANN M. KOSZUTH, #47046
                                        Assistant Federal Public Defender
                                        901 St. Louis Street, Suite 801
                                        Springfield, Missouri 65806
                                        (417) 873-9022
                                        Attorney for Defendant

April 19, 2019




         Case 6:19-mj-02033-DPR Document 5 Filed 04/19/19 Page 1 of 2
                            CERTIFICATE OF SERVICE


      I hereby certify that on this 19th day of April, 2019, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system, which sent

e-mail notification of such filing to all CM/ECF participants in this case, and a copy was

mailed, via the United States Postal Service, to all non-CM/ECF participants.


                                         /s/Ann M. Koszuth
                                         ANN M. KOSZUTH




                                            2



         Case 6:19-mj-02033-DPR Document 5 Filed 04/19/19 Page 2 of 2
